COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Doreatha Walker v. Safari Kids Learning Center

Appellate case number:      01-16-00613-CV

Trial court case number:    2015-57309

Trial court:                269th District Court of Harris County

       Appellant, Doreatha Walker, proceeding pro se, has filed a “Motion Requesting a
Refund of Filing Fees” in this Court because she claims that the contest to her affidavit of
indigence was overruled in the above-referenced trial court case. Appellant attached an
uncertified copy of the trial court’s order overruling the district clerk’s contest to her
affidavit of indigence. On September 8, 2016, the Clerk of this Court requested the
indigent clerk’s record from the district clerk for the indigent clerk’s record.
        Accordingly, the Court grants the appellant’s “Motion Requesting a Refund of
Filing Fees” because the district clerk filed an indigent clerk’s record in this Court on
September 9, 2016, containing a certified copy of the trial court’s order overruling the
district clerk’s contest to her affidavit of indigence, which was signed on August 24,
2016. Appellant should respond within 30 days of the date of this order with the mailing
address and tax ID number for the refund.
       The Clerk of this Court is ORDERED to refund the $205.00 filing fee to the
appellant within 45 days of the date of this order and to mark the appellant indigent for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   

Date: September 13, 2016